IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DIS'I`RICT OF ILLINOIS
EASTERN DIVISI()N

Christopher Abernathy, )
)
Plaintiff, )
) Case No. 16C2128
v. )
) Magistrate Judge Jeffrey T. Gilbert

Village of Park Forest, et al., )
)
Defendants. )

ORDER

Plaintist Motion to Compel Written Discovery Responses [290] is denied. See Staternent for
further detail.

STATEMENT

Plaintiff has filed a Motion to Compel Written Discovery Responses [290]. Plaintiff raises three
issues in this motion: (l) the Village Defendants have not sufficiently responded to interrogatories
about witnesses in this case; (2) the Defendant Ofticers have not answered interrogatories or
produced any documents about their personal finances; and (3) the Village Defendants have
refused to produce photographs from 1985 for the police officer witnesses in this case. The Court
will address each argument in turn.

(1) The Village Defendants’ Interrogatorv Responses about Witnesses: Plaintiff complains that
the Village Defendants’ response to Interrogatory No. 2 and the Defendant Ofticers’ responses to
Interrogatory No. 6 are not sufficient In these interrogatories, Plaintiff asks the Village
Defendants “to identify by name and address all persons who may have knowledge Of the facts
that relate to any of the claims or defenses in this action” and the Defendant Officers “to identify
by name and address all non»police persons who, to the best of your understanding, may have
knowledge of the facts that related to any of` the claims or defenses in this action.” Also, when
they identified documents in response to Plaintist interrogatories, Plaintiff complains that the
Village Defendants improperly identified all documents produced in discovery.

The Village Defendants and Defendant Ofticers objected to Plaintiff’s interrogatories as overly
broad and unduly burdensome but nevertheless responded and directed Plaintif`f` to Def`endants’
Initial Rule 26 disclosures, which identified 145 Witnesses. The Village Defendants then amended
their response to Interrogatory No. 2 and directed Plaintiff to Defendants’ Second Amended Rule
26(a)(1) Disclosures which identifies 115 witnesses The Village Defendants say they cannot limit
their answer anymore because they currently identify 115 witnesses in their Rule 26(a)(1)
disclosures who they know or at least legitimately believe may have some knowledge of the facts
of the case.

The Court agrees with the Village Defendants. Plaintiff served broad interrogatories and received
broad answers in response The Court disagrees that Defendants did not respond appropriately to
Plaintiff’s interrogatories because they directed Plaintiff to Defendants’ amended Rule 26(a)(l)
disclosures Further, in another Order issued today the Court is requiring the Village Defendants
to supplement certain of their Rule 26(a)( l) disclosures with some updated and more particularized
information if they have it. That exercise might provide Plaintiff with more of the information he
is seeking in his interrogatories But even if it does not, the Court will deny Plaintiff’s motion to
compel further answers to his interrogatories at this still relatively early stage of discovery in this
case.

With respect to identifying documents the Village Defendants “reserve[d] the right to rely upon
any and all Bates-stamped documents produced in discovery.” There also is nothing wrong with
that at this stage of the case. ln fact, Plaintiff apparently said something similar in response to
Defendants’ request that Plaintiff identify the documents he has relied upon in support of his claims
in this case. The Court declines to require Defendants to do anything more at this time to identify
specific documents they may rely upon, again at this relatively early stage of discovery in this case.

(2) The Village Defendants’ lnterrogatory Responses about Finances: When Plaintiff filed this
motion, the Defendant Officers had not responded to his Interrogatories No. 20 and 21 and Request
to Produce No. 22 about the Defendant Officers’ assets and liabilities Defendant Officers say in
response that on August 14, 2018, during a Local Rule 37.2 conference call, counsel discussed this
issue (which Defendants say Plaintiff was raising for the first time since receiving the Defendant
Offlcers’ original responses to discovery in September 2016). Defendants then say Plaintiff did
not thereafter move to compel complete responses to his discovery requests relating to punitive
damages in his November 2017 Motion to Compel, which was later withdrawn, or even raise the
issue in his July 13, 2018 letter about discovery issues

Before Plaintiff filed this motion, the Defendant Officers informed Plaintiff they would answer the
punitive damages discovery, but that they would need until October 2, 2018, to provide complete
and accurate responses Plaintiff complained in his motion that was too much time to produce the
information and that he needed it sooner to prepare for depositions According to the last status
report on scheduled depositions filed by the parties, Defendant Kuester was scheduled to be
deposed on October ll, 2018 [294]. This motion was fully briefed with the filing of Plaintist
sur-reply brief on September 28, 2018 [327].

The Court assumes this issue has been resolved with the Defendant Officers providing their
responses to Plaintiff s discovery on or before October 2, 2018. If any dispute remains with regard
to the information produced, and the parties have met and conferred about it, then Plaintiff can
raise the dispute again with the Court in the ordinary course and based on the continuing
development of the record concerning production of the information Plaintiff has requested If
Plaintiff still believes he should be entitled to re-convene Defendant Kuester’s deposition because
he did not have the information he needed to prepare for or take that deposition, then he also can
raise that issue with the Court on a more fully developed record. See Plaintiff’s Sur-Reply [327]
at 2 (“The Court should grant Abernathy’s motion to compel and order that he may take a second
deposition of Defendant Kuester on the issue of punitive damages and his ability to pay them, if

necessary.”) The Court is not going to enter a provisional order, however, allowing Plaintiff to
reconvene Defendant Kuester’s deposition without more complete information.

(3) Production of Photographs of Police Officers: ln his Fifth Request for Production, Plaintiff
requests the Village Defendants to produce color photographs of Park Forest police officers
involved in this case as they appeared on or about November 1985, including the Defendant
Officers. Plaintiff says he wants these photographs of the police officers so that he can use them
to refresh the memories of witnesses

As a threshold matter, the Village of Park Forest states that it does not have any photographs of
these police officers as they appeared in 1985. Also, while the Defendant Of`ficers Kuester and
l\/lyers may have some pictures of themselves from 1985, neither the Village nor the Defendant
Of`ficers have any photographs of the other Park Forest police officers involved in this case from
more than 30 years ago. The Village Defendants also object to producing any photographs of the
police officers as they looked in 1985 because (l) Plaintiff has failed to provide any reliable
identification procedure to assure the integrity of any identification he might undertake using the
photographs and (2) the unrestrictive use of the photographs could pose a security risk to the
Defendant Officers, the non-defendant officers and their respective families

The Court denies Plaintiff`s motion to compel production of the photographs without prejudice
As an initial matter, the Village Defendants represent that they do not have photographs of the
police officers as they looked in 1985. The Village Defendants cannot produce what they do not
have. The Court also shares a concern about how Plaintiff intends to use any photographs that do
exist (for example, photos of the Defendant Officers they may have of themselves from 30 years
ago), and Plaintiff has not proposed any reliable identification procedure or protocol to assure the
integrity of any potential identification

ln Davz's v. City of Chz'cago, 219 F.R.D. 593, 600 (N.D, Ill. 2004), the district court was presented
with the question of Whether the City of Chicago should have to turn over photographs of police
officers who were accused of wrongdoing, and the court ordered an identification procedure be
implemented to safeguard against any potential misidentification Davis, 219 F.R.D. 593 at 600.
Specifically, the court ordered “production of the photographs on the condition that the
examination of the photographic array be conducted under the supervision of an independent,
neutral person trained in the proper methods of eyewitness identification.” Ia’. Plaintiff here has
not proposed any identification procedure to safeguard against any potential misidentification
Similarly, Magistrate Judge Finnegan recently refused to allow the plaintiffs in Saunders v. Cin
of Chicago, et al., 1112-cv-09158, and related cases [ECF No. 468] (N.D. lll. March 3, 2017),
whose confessions allegedly were coerced by Chicago police officers to review photos of police
officers as they appeared at the time of the alleged misconduct in the absence of a fair and reliable
identification process

On the record in this case as it stands now, the Court concludes that Plaintiff has not shown that
requiring Defendants to produce any photographs that may exist of individual police officers
involved in this case as they appeared more than 30 years ago (and it seems the only photos that
may exist are photos of the Defendant Officers they may have of themselves) is proportional to
the needs of this case. Accordingly, Plaintist motion in this regard is denied without prejudice

For the reasons discussed above, Plaintiff’s Motion to Compel Written Discovery Responses [290]
is denied but the denial is without prejudice as to the request for the photographs

@rM »
` J _d Jff T.G`lb t
Wistrate iri ge c rey 1 er

It is so ordered.

Dated: October 29, 2018

